DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This is Final Action  application in response to Applicant Arguments/Remarks Made in an Amendment filed 10/07/2022 Serial No. 16/522,568. Claims 1-5, 7-15, 17 and 20-23  have been examined and fully considered.
Claim 16 has been cancelled without prejudice or disclaimer. 
Claim 20 has been amended.
Claim 24 is newly added.
Claims 1-5, 7-15, 17 and 20-23 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. Applicant states  “Applicant first submits that Aoude fails to disclose or suggest, "receiving, from a first vehicle and a second vehicle, via a communication network, respective requests for safety information related to the traffic intersection."”  It is further stated in the applicant remarks “Additionally, Aoude fails to disclose or suggest, receiving, while the first object is  stationary, a first update to the first information, wherein the first update comprises additional information or an adjustment of existing information, as required by claim 1. Aoude only mentions a number of moving and stationary entities that are in a field of view of a radar, but fails to suggest that any of the stationary entities would have their information updated”; “Moreover, Vallespi-Gonzalez (US 2019/0333232) fails to disclose or suggest, "the first object is occluded from view at the second position of the second vehicle," as required by claim 1. Vallespi-Gonzalez only discloses that when objects are detected, these object detections are associated with object tracks, which are detections of these objects that occurred at previous time intervals. Each object detection has some probability of being associated with a particular object track (previous object detection). For example, one rule of association may be that an object is only associated with a particular object track if that particular object track is within a threshold distance.”; and  “Vallespi-Gonzalez also fails to disclose or suggest, at least, redetermining the first information based on the first update and based on the second position of the second vehicle, or integrating the first information with the first update. Instead. Vallespi-Gonzalez describes adjusting a machine-learned model by retraining.” The examiner respectfully disagrees with Applicant remarks.
Examiner response:
Applicant states  “Applicant first submits that Aoude fails to disclose or suggest, "receiving, from a first vehicle and a second vehicle, via a communication network, respective requests for safety information related to the traffic intersection."” see page 9 of remarks. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. With that said, Examiner would like to point to paragraphs [0080] and [0094] of the Aoude reference where it states communication unit (i.e., communication network) receivers more than one nearby vehicles (***first and second vehicles***) information/data that is requested that has been analyzed, in which may pertain safety information related to the traffic intersection. Therefore, Aoude indicates  “receiving, from a first vehicle and a second vehicle, via a communication network, respective requests for safety information related to the traffic intersection”.
Examiner response:
Applicant states “Additionally, Aoude fails to disclose or suggest, receiving, while the first object is  stationary, a first update to the first information, wherein the first update comprises additional information or an adjustment of existing information, as required by claim 1. Aoude only mentions a number of moving and stationary entities that are in a field of view of a radar, but fails to suggest that any of the stationary entities would have their information updated” see page 10. The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. With that said, Examiner would like to point to paragraphs [0063] and [0152]. Applicant “suggest that any of the stationary entities would have their information updated”, however, it is unreasonable suggest partial information updated regarding moving or stationary entities, when Aoude states “The collected data is processed in real time using predefined logic or logic based on the data collected dynamically which means that the RSE can update its own logic automatically”, in which the collected data is moving or stationary entities that are in field of view of the radar. Under broadest reasonable interpretation, Aoude indicates “that the stationary entities would have their information updated”, and as such meets the scope of the claimed subject matter.
Examiners response:
Applicant states “Vallespi-Gonzalez fails to disclose or suggest, "the first object is occluded from view at the second position of the second vehicle,”. The examiner respectfully disagrees. Examiner would like to point paragraphs [0040]: “the vehicle computing system can determine, for each object detection of the plurality of object detections, that at least one of the one or more association subset criteria is satisfied when the distance between the object detection and the plurality of object tracks is less than a threshold distance” and  [0048]: “use sensors mounted on infrastructure fixtures to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities and drivers and operators of them”. It is interpreted that Aoude in view of  Vallespi-Gonzalez teaches that the object is detected from a second vehicle, in which is determined from the second distance according to the threshold . Therefore, Aoude in view of Vallespi-Gonzalez   meets the scope of the claimed subject matter.
Examiners response:
Applicant states “Vallespi-Gonzalez also fails to disclose or suggest, at least, redetermining the first information based on the first update and based on the second position of the second vehicle, or integrating the first information with the first update”. The examiner respectfully disagrees. Examiner would like to point paragraphs [0054]: “the machine-learned model can be more readily adjusted (e.g., via retraining on a new and/or modified set of training data) than a rules-based system (e.g., via burdensome, manual re-writing of a set of rules) as the vehicle computing system can be periodically updated to be able to better calculate the nuances of object properties and/or attributes (e.g., physical dimensions, range of velocities, and/or range of accelerations)”; and [0051]: “the vehicle computing system can activate, based at least in part on the plurality of object detections of the one or more objects that are associated with the plurality of object tracks, one or more vehicle systems associated with operation of the vehicle. For example, the vehicle computing system can send one or more signals to activate one or more vehicle systems that can be used to change the path of the vehicle (e.g., sending one or more signals to an engine system and steering system of the vehicle). By way of further example, the vehicle computing system can activate one or more vehicle systems including one or more communication systems that can exchange (send and/or receive) signals or data with other vehicle systems, other vehicles, or remote computing  devices (e.g., remote server devices)”. Examiner interprets that the citation teaches the data updated or modified as the redetermined  information which can be considered new (i.e., first), where other attributes based on other vehicle systems such as a second vehicle from a second distance.  
Therefore, Aoude in view of Vallespi-Gonzalez is maintained in the 35 USC § 103 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude et al. (US 2020/0388156; of record) in view of  Vallespi-Gonzalez et al. (US 2019/0333232; of recorded).
Regarding claim 1, Aoude discloses an environmental safety system (see at least Abstract; and  Figure 6; Road sensors tracks vehicles and pedestrians at or near the intersection) comprising: 
	first sensors separated from a vehicle (see at least Para. [0062], “Roadside Equipment (RSE) 10 that includes or makes use of sensors 12 to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities 14”), each located at a predetermined physical location of a traffic intersection and with a predetermined orientation (see at least Para. [0066], “An RSE can be installed next to different kinds of intersections. For example , at a signalized intersection (e.g., an intersection in which traffic is controlled by a light), an RSE 10 is installed near the traffic light controllers 26 either in the same enclosure or within a nearby enclosure”); 
	a memory (see at least Para. [0063], “The RSE may save the data on a local storage device or a remote storage”) storing executable instructions (see at least Abstract “a storage for instructions executable by the processor to perform actions”); 
	one or more processors in communication with the first sensors and the memory (see at least Para. [0087], “Local storage 106 for storing programs , inter section models , and behavior and traffic models . It may also be used for temporary storage of data collected from the sensors 101”; Para. [0090], “A processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104. The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing”), the one or more processors programmed by the executable instructions to perform: 
	receiving first sensor data captured at a time point and by the first sensors (see at least Para. [0039], “The received data can originate from the other ground transportation entities or from infrastructure devices, or both. Typically connectivity involves sending or receiving data in real time or essentially real time or in time for one or more of the ground transportation entities to act on the data in a traffic situation”); 
	determining a first object within a threshold distance of the traffic intersection using the first sensor data (see at least Para. [0169], “For a pedestrian crossing , sensors will monitor the pedestrian and other vulnerable road users (e.g., cyclists ) crossing at the intersection and the areas in the vicinity of the intersection. The data from these sensors may be segmented as representing conditions with respective different virtual zones to help in detection and localization. The zones can be chosen to correspond to respective critical areas where dangerous situations may be expected, such as sidewalks, entrances of walkways, and incoming approaches 405, 406, 407, 408 of the roads to the intersection”); 
	determining first information of the first object, wherein the first object is non-vehicular, and wherein the first information comprises an event associated with the first object and a degree of severity associated with the event (see at least Para. [0072], “Messages sent by an OPE can include kinematic information associated with the vulnerable road user including , but not limited to, time of day, 3D position, heading, velocity, and acceleration. Sent messages can also carry data representing the alertness level, current behavior, and future intents of the vulnerable road user, e.g. that the vulnerable road user is currently crossing the crosswalk, is listening to music, or is going to cross the crosswalk. Among other things, the message may convey the blob size or data size of the vulnerable road user, whether there are external devices with the vulnerable road user (e.g., a stroller, a cart, or other device), whether the vulnerable road user has a disability or is using any personal assistance”); 
	receiving, from a first vehicle and a second vehicle, via a communication network (see at least Para. [0094], “A communication unit 203 that enables the sending and receiving, or both, of data to and from nearby vehicles, pedestrians, cyclists, or other ground transportation entities, and infrastructure, and combinations of them. The communication unit also allows for the transmission or reception (or both) of data between the vehicle or other ground transportation entity and a local or remote server 212 for machine learning purposes and for remote monitoring of the ground transportation entity by the server. In some cases, this type of communication is known as vehicle-to-everything (V2X), which includes but is not limited to vehicles to - vehicles (V2V), vehicles-to-pedestrians (V2P), vehicle to-infrastructure (V2I), vehicle-to-devices V2D), and combinations of them. The communication may be wireless or wired and comply with a wide variety of communication protocols”), respective requests for safety information related to the traffic intersection (see at least Para. [0080], “For example , the computing unit in the RSE can request another computing unit to run a job for analyzing saved data and training a model using the data . The trained model will then be download”); 
	receiving, from the first vehicle, a first position and a first direction in which the first vehicle is heading (see at least Para. [0048], “use sensors mounted on infrastructure fixtures to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities and drivers and operators of them. The information provided by the sensors (“sensor data”) enables the system to predict dangerous situations and provide early warning to the entities to increase the chances of collision avoidance”); 
	receiving, from the second vehicle, a second position and a second direction in which the second vehicle is heading (see at least Para. [0048], “use sensors mounted on infrastructure fixtures to monitor, track, detect, and predict motion (such as speed, heading, and position), behavior (e.g., high speed), and intent (e.g., will violate the stop sign) of ground transportation entities and drivers and operators of them. The information provided by the sensors (“sensor data”) enables the system to predict dangerous situations and provide early warning to the entities to increase the chances of collision avoidance”); 
	… 
	transmitting the first information and the second information to the first vehicle (see at least Para. [0090], “The processing unit will process and store the data locally and, in some implementations, transmit the data for remote storage and further processing. The processing unit will also generate messages and alerts that are broadcast or otherwise sent through wireless communication facilities to nearby pedestrians, motor vehicles”);
	receiving, while the first object is stationary (see at least Para. [0152], “The information from these sensors can be different, e.g., inconsistent with respect to the location or motion parameters that its data represents or the native format of the data or both. For example, radar data typically includes speed, distance, and maybe additional information such as the number of moving and stationary entities that are in the field of view of the radar”), a first update  to the first information, wherein the first update comprises additional information or an adjustment of existing information (see at least Para. [0063], “The collected data is processed in real time using predefined logic or logic based on the data collected dynamically which means that the RSE can update its own logic automatically . The data can be processed over a single processing unit or a cluster of processing units to get results faster”);
	…	
	Aoude does not explicitly teach
	determining that the first object is within a threshold distance of the first direction of the first vehicle, the first object is at least partially detectable by the first vehicle, and the first object is occluded from view at the second position of the second vehicle;
	… 
	 redetermining the first information based on the first update, and based on the second position of the second vehicle, or integrating the first information with the first update; and 	transmitting the redetermined first information or the integrated first information to the second vehicle.  
	However, in the same field endeavor, Vallespi-Gonzalez teaches
	determining that the first object is within a threshold distance of the first direction of the first vehicle (see at least Para. [0039], “the vehicle computing system can determine that the subset of the association dataset will only include the plurality of object detections that are within a threshold distance of any of the plurality of object tracks”), the first object is at least partially detectable by the first vehicle, and the first object is occluded from view at the second position of the second vehicle (see at least Para. [0040], “the vehicle computing system can determine, for each object detection of the plurality of object detections, that at least one of the one or more association subset criteria is satisfied when the distance between the object detection and the plurality of object tracks is less than a threshold distance”);
	… 
	redetermining the first information based on the first update, and based on the second position of the second vehicle, or integrating the first information with the first update (see at least Para. [0054], “the machine-learned model can be more readily adjusted (e.g., via retraining on a new and/or modified set of training data) than a rules-based system (e.g., via burdensome, manual re-writing of a set of rules) as the vehicle computing system can be periodically updated to be able to better calculate the nuances of object properties and/or attributes (e.g., physical dimensions, range of velocities, and/or range of accelerations)”); and 	transmitting the redetermined first information or the integrated first information to the second vehicle (see at least Para. [0051], “the vehicle computing system can activate, based at least in part on the plurality of object detections of the one or more objects that are associated with the plurality of object tracks, one or more vehicle systems associated with operation of the vehicle. For example, the vehicle computing system can send one or more signals to activate one or more vehicle systems that can be used to change the path of the vehicle (e.g., sending one or more signals to an engine system and steering system of the vehicle). By way of further example, the vehicle computing system can activate one or more vehicle systems including one or more communication systems that can exchange (send and/or receive) signals or data with other vehicle systems, other vehicles, or remote computing  devices (e.g., remote server devices)”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoude by combining determining that the first object is within a threshold distance of the first direction of the first vehicle, the first object is at least partially detectable by the first vehicle, and the first object is occluded from view at the second position of the second vehicle; … redetermining the first information based on the first update, and based on the second position of the second vehicle, or integrating the first information with the first update; and transmitting the redetermined first information or the integrated first information to the second vehicle as taught by Vallespi-Gonzalez. One would be motivated to make this modification in order to convey the superior determinations of object associations and related properties permit improved safety for passengers of the vehicle and to pedestrians and other vehicles (see at least Para. [0057]).
Regarding claim 2, Aoude in view of Vallespi-Gonzalez teaches the system of claim l. Aoude further teaches wherein said transmitting the first information is responsive to receiving, via the communication network, a request for safety information related to the traffic intersection (see at least Para. [0068], “Onboard Equipment ( OBE ) 36 mounted on or carried by or in the ground transportation entities 14, which includes sensors 38 that determine location and kinematics (motion data) of the entities in addition to safety related data about the entities . OBEs also include data processing units 40, data storage 42, and communication equipment 44 that can communicate wirelessly with other OBES, OPEs, RSEs , and possibly servers and computing units”; and Para. [0085], “One or more communication units 103 , 104 which enable the reception or transmission or both of motion data and other data related to ground transportation entities and traffic safety data , from and to nearby vehicles or other ground transportation entities , infrastructure , and remote servers and data storage systems 130. In some cases , this type of communication is known as infrastructure-to-everything (I2X) , which includes but is not limited to infrastructure-to-vehicles (12V), infrastructure-to-pedestrians (12P), infrastructure-to-infrastructure (121), and infrastructure-to devices (12D), and combinations of them. The communication may be wireless or wired and comply with a wide variety of communication protocols”).
	In further support of Aoude, Vallespi-Gonzalez teaches
	…a request for safety information related to the traffic intersection (see at least Para. [0066], “The one or more remote computing devices 106 can communicate (e.g., exchange data and/or signals) with one or more devices including the operations computing system 104 and/or the vehicle 108 via  the communications network 102. For example, the one or more remote computing devices 106 can request the location of the vehicle 108 via the communications network 102”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Aoude in view of Vallespi-Gonzalez and combining …a request for safety information related to the traffic intersection as taught by Vallespi-Gonzalez. One of ordinary skill in the art would have been motivated to make this modification in order to improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
Regarding claim 10, Aoude in view of Vallespi-Gonzalez teaches the system of claim l. Aoude further discloses wherein the transmitting the redetermined or the integrated first information comprises: 
	broadcasting, via the communication network, the first information (see at least Para. [0039], “We use the term “connectivity” broadly to include, for example, any capability a ground transportation entity to (a) be aware of and act on knowledge of its surroundings, other ground transportation entities in its vicinity, and traffic situations relevant to it, (b) broadcast or otherwise transmit data about its state, or (c) both (a) and (b). The data transmitted can include its location, heading, speed, or internal states of its components relevant to a traffic situation”).  
 Regarding claim 11, Aoude in view of Vallespi-Gonzalez teaches the system of claim l. -4-Application Serial No. 16/522,568Docket No. 58NK-263661-US Aoude further teaches wherein at least one sensor of the first sensors is mounted above and close to the center of the traffic intersection (see at least Para. [0138], “Fixed location: Sensors situated at the intersection can be adjusted and fixed to sense in a specific direction that can be optimal for detecting important targets . This will help the processing software to better detect objects . As an example , if a camera has a fixed view , the background ( non - moving objects and structures ) information in the fixed view can be easily detected and used to improve the identification and classification of relatively important moving entities”), wherein sensors of the first sensors with different predetermined orientations are mounted above and close to the center of the traffic intersection (see at least Para. [0143], “If the intersection is configured as a smart inter section , a radar 1004 mounted on a beam 1005 above the road at the intersection will detect the entity 1002 and its speed and distance . This information can be relayed to the connected entity 1001 through the SRSE 1011 serving as a bridge between the non - connected entity 1002 and the connected entity 1001”), wherein the sensors of the first sensors with different predetermined orientations mounted above and close to the center of the traffic intersection is within a physical housing (see at least Para. [0009], “The equipment includes a roadside equipment .There is a housing for the equipment and the sensor is attached to the housing . The warning is sent by broadcasting the warning for receipt by any of the ground transportation entities at or near the intersection that can receive the warning”), and/or wherein the sensors of the first sensors are located at segments of the traffic intersection, and wherein the sensors at different segments of the traffic intersection have different predetermined orientations (see at least Para. [0162], “A global unified view of any intersection can be pieced together by fusing the information from various sensors. FIG. 13 depicts a top view of a four-way intersection. Every leg of the intersection is divided by a median 6003. The intersection in the figure is being monitored by two different types of sensors, radars and cameras, and the principles discussed here can be generalized to other types of sensors. In this example, radar monitored regions 6001 overlap camera monitored regions 6002”).
Regarding claim 15,  Aoude in view of Vallespi-Gonzalez teaches the system of claim 1.  Aoude further teaches wherein the first information of the first object comprises the position of the first object with respect to the traffic intersection, with respect to an absolute reference frame (see at least Para. [0051], “Road intersections are prime locations where dangerous situations can happen . The technology that we describe here can equip intersections with infrastructure devices including sensors , computing hardware and intelligence to enable simultaneous monitoring , detection , and prediction of dangerous situations. The data from these sensors s is normalized to a single frame of reference and then is processed”), or with respect to the vehicle.
Regarding claim 17, recites analogous limitations that are present in claim 1, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim 1 and 17, therefore claim 17 would be rejected for the same reasons above.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude in view of Vallespi-Gonzalez in view of Powch et al. (US 2019/0221116; of record).
Regarding claim 3, Aoude in view of Vallespi-Gonzalez teaches the system of claim 2. Neither Aoude nor Vallespi-Gonzalez teaches wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection.
	However, in the same field of endeavor, Powch teaches
	wherein the request (see at least Para. [0038], “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for the safety information is received after an occurrence of a traffic accident at the traffic intersection (see at least Para. [0037], “ Scenario 100 of FIG. 1A may also include one or more transgression response systems (collectively represented as transgression response system 132) that are engaged to elicit responses to transgressions detected by one or more of sensored-equipped vehicles 124(1) to 124(N). In this context, a transgression is an event, such as a traffic object accident (e.g., a vehicle-to-fixed-object collision), a traffic-object-to-traffic-object collision (e.g., a vehicle-to-vehicle collision, vehicle-to-pedestrian collision, etc.)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify Aoude in view of Vallespi-Gonzalez by combining wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
Regarding claim 4, Aoude in view of Vallespi-Gonzalez teaches the system of claim 2. Neither Aoude nor Vallespi-Gonzalez teaches wherein the request for the safety information is received from a vehicle approaching the traffic intersection. 
	However, in the same field of endeavor, Powch teaches
	wherein the request (see at least Para. [0038], lines “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for the safety information is received from a vehicle (see at least Para. [0037], “Scenario 100 of FIG. 1A may also include one or more transgression response systems (collectively represented as transgression response system 132) that are engaged to elicit responses to transgressions detected by one or more of sensored-equipped vehicles 124(1) to 124(N). In this context, a transgression is an event, such as a traffic object accident (e.g., a vehicle-to-fixed-object collision), a traffic-object-to-traffic-object collision (e.g., a vehicle-to vehicle collision, vehicle-to-pedestrian collision, etc.”) approaching the traffic intersection (see at least Para. [0051], “a call signal (not shown) from traffic-object-awareness system 204 to signal controller 236 is a signal that traffic-object-awareness system 204 generates when the traffic-object-awareness system determines an exception to the preprogrammed signal control scheme is needed or desirable, for example, to optimize the flow of traffic objects through or across intersection 300 and/or to increase the safety of traffic objects in or proximate to the intersection”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Aoude in view of Vallespi-Gonzalez by combining wherein the request for the safety information is received after an occurrence of a traffic accident at the traffic intersection as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]).
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude, Vallespi-Gonzalez and Powch, and in view of Zagajac et al. (US 2020/0342620; of record).
Regarding claim 5, Aoude, Vallespi-Gonzalez and Powch teaches the system of claim 4. The combination of Aoude, Vallespi-Gonzalez and Powch does not explicitly teaches
	 wherein the one or more processors is configured to perform: 
	receiving second sensor data captured by second sensors mounted on the vehicle; and 	determining a driving action of the vehicle using the first information of the first object, the time point, and the second sensor data.
	However, in the same field of endeavor, Zagajac teaches
	  receiving second sensor data captured by second sensors mounted on the vehicle (see at least Para. [0031], “The vehicles 160, 161 may have common elements including a computer 171, actuators 172, sensors 173, etc., as discussed herein below. A host vehicle 160 and object vehicle(s) 161 are referred to distinctly herein to capture the distinction between a host vehicle 160 with relative to which collision risk is evaluated and avoided as disclosed herein”); and 	determining a driving action of the vehicle using the first information of the first object (see at least Para. [0044], “Table 1, a human and/or large object, e.g., a building, may be assigned a higher risk level because a collision with such an object 140 may cause more damage to the vehicle 160 and/or a human than an object with a low risk level, such as a pothole or bump in a road. The vehicle 160 computer 171 may be programmed to cause an action, e.g., steering, accelerating, and/or braking to prevent a collision with an object 140 based on an action associated with the determined risk level, e.g., as shown in Table 1.”), the time point (see at least Para. [0052], “The processor 110 may be programmed to adjust the predetermined location coordinates of the reference location 220, upon determining that a reference point 210 in the image 200, 300 associated with the reference location has moved. "Movement" in this context means a change of location 220 relative to the location and/or orientation of the camera 100 at a time of calibration, i.e., determining the location coordinates of the reference points 210 in the images 200, 300 received by the camera 100”), and the second sensor data (see at least Para. [0054], “the vehicle 160 computer 171 may be programmed to determine the vehicle 160 location based on data received from a vehicle 160 GPS sensor 173 and broadcast the vehicle 160 location coordinates”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Aoude, Vallespi-Gonzalez and Powch by combining receiving second sensor data captured by second sensors mounted on the vehicle; and determining a driving action of the vehicle using the first information of the first object, the time point, and the second sensor data taught by Zagajac. One would be motivated to make this modification in order that it would be beneficial to present a new technical solution for identifying collision risk objects for a vehicle that effectively and efficiently provides collision avoidance for objects that present technologies do not adequately address (see at least Para. [0001]).
Regarding claim 12, the combination of the Aoude, Vallespi-Gonzalez, Powch and Zagajac teaches the system of claim 5. Aoude further teaches wherein the first object is not within the line of sight of a sensor of the second sensors mounted on the vehicle, wherein the second sensor data lacks sensor data related to the first object, and/or wherein a first sensor of the first sensors and a second sensor of the second sensors have different fields of view (see at least Para. [0134], “A connected entity 9106 , is traveling along a path 9109. The entity 9106 has the right of way . A non-connected entity 9107 is traveling along path 9110. The entity 9107 has a yield sign 9104 and will be merging onto the path 9109 without giving right of way to the entity 9106 placing it directly in the path of the entity 9106. A dangerous situation is imminent since the entity 9106 is unaware of the entity 9107. Because the entity 9107 is a non-connected entity, it is unable to advertise (broadcast ) its position and heading to other entities sharing the intersection. Moreover, the entity 9106 may not be able to “see” the entity 9107 which is not in its direct field of view. If the entity 9106 proceeds along its path it may eventually have a collision with the entity 9107”).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude, Vallespi-Gonzalez and Powch in view of Vanden Berg et al. (US 2017/0039850; of record).
Regarding claim 7, the combination of Aoude, Vallespi-Gonzalez and Powch teaches the system of claim 3. Aoude further discloses  wherein the receiving a request for safety information comprises receiving first sensor data captured at a plurality of time points and by the first sensors, and wherein said determining the first information comprises…
	The combination of Aoude, Vallespi-Gonzalez and Powch does not explicitly teach
	determining values of one or more parameters of the first object at each of the plurality of time points using the first sensor data.
	However, in the same field of endeavor, Van Berg teaches 
	determining values of one or more parameters of the first object at each of the plurality of time points using the first sensor data (see at least Para. [0037], “In one non-limiting example, the set of signal generators 12 can be positioned between a known direction of travel of the vehicle 14 upstream of the impending traffic condition 15, such as proximate to a road way or travel path, ahead of the condition 15. In one non-limiting example, the signal generator 12 can include the generator 12 or generating device being embedded into the vehicle pathway or mounted onto a sign or traffic light. The first set of outputs can be indicative of a type of impending traffic condition, a location of the traffic condition, a distance relative to the traffic condition, or values or thresholds”; and Para. [0081], “The warning system is further capable of integrating with autonomous vehicle systems to direct them and disconnect them when the vehicle is in an area where driverless vehicles are a danger to pedestrians and property”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Aoude, Vallespi-Gonzalez and Powch by combining determining values of the one or more parameters of the object… as taught by Vanden Berg. One of ordinary skill in the art would have been motivated to make this modification in order to, for example, notify drivers of traveling in a wrong direction or approaching clearance heights, or railways to improve safety (see at least [0075]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude, Vallespi-Gonzalez, Powch and Vanden Berg in view of Zhang et al. (US 2019/0318267; of record).
Regarding claim 8, the combination of Aoude, Vallespi-Gonzalez, Powch and Vanden Berg teaches the system of claim 7. Aoude further teaches wherein the transmitting (see at least Para. [0039], “The set of detectors 22 can be configured to receive the first set of outputs from the set of signal generators 12 by way of any suitable communication link or communication form, such that that information can be transmitted or communicated from the signal generators 12 to the detectors 22”) the first information to the first vehicle comprises transmitting, via the communication network, the first information comprising the values of the one or more parameters of the first object (see at least Para. [0037], “In one non-limiting example, the set of signal generators 12 can be positioned between a known direction of travel of the vehicle 14 upstream of the impending traffic condition 15, such as proximate to a road way or travel path, ahead of the condition 15. In one non-limiting example, the signal generator 12 can include the generator 12 or generating device being embedded into the vehicle pathway or mounted onto a sign or traffic light. The first set of outputs can be indicative of a type of impending traffic condition, a location of the traffic condition, a distance relative to the traffic condition, or values or thresholds”)…
	The combination of Aoude, Vallespi-Gonzalez, Powch and Vanden Berg does not explicitly teach
	transmitting …for a latest time point that has been determined.
	However, in the same field of endeavor, Zhang teaches
	transmitting (see at least Figure 1, ***Examiner interprets that environment data is transmitted via the communication network)…for a latest time point that has been determined (see at least Para. [0055], “Environment data 605 may include environment data (which may be filtered from environment data 124) that are captured at the recorded time Tt when the driver encounters each particular obstacle. For example, environment data 605 may include the position of each obstacle (e. g., x, y, z coordinates) captured at time Tt”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify Aoude, Vallespi-Gonzalez, Powch and Vanden Berg by combining as ta transmitting…for the latest time point that have been determined taught by Zhang. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the autonomous driving software component can be improved to handle difficult driving scenarios (e.g., cornering scenarios), thereby ensuring the safety of the human user of an autonomous driving vehicle (see at least Para. [0017]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude, Vallespi-Gonzalez, Powch, Vanden Berg as applied to claim 7 above, and further in view of Lepp et al. (US 2019/0385446; of record), and further in view of Lockwood (US 10,564,638; of record).
Regarding claim 9, the combination of Aoude, Vallespi-Gonzalez, Powch, Vanden Berg teaches the system of claim 7. The combination of Aoude, Vallespi-Gonzalez, Powch, where Powch teaches wherein the receiving a request for safety information related to the traffic intersection comprises receiving a plurality of requests (see at least Para. [0038], “Upon traffic-object-awareness system 104 detecting and classifying the type of transgression, it may generate one or more transgression-response-request signals 132A and cause communications system 104A to send the transgression- response-request signal(s) to transgression response system 132”) for safety information related to the traffic intersection (see at least Para. [0051], “the traffic-object-awareness system determines an exception to the preprogrammed signal control scheme is needed or desirable, for example, to optimize the flow of traffic objects through or across intersection 300 and/or to increase the safety of traffic objects in or proximate to the intersection”)… 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Aoude, Vallespi-Gonzalez, Powch and Vanden Berg by combining wherein the receiving comprises receiving a plurality of requests for safety information related to the traffic intersection… as taught by Powch. One of ordinary skill in the art would have been motivated to make this modification in order improve the safety and operation of sensor-equipped vehicles (see at least Para. [0034]). 
	Neither Aoude, nor Vallespi -Gonzalez, Powch or Vanden Berg explicitly teach
	…wherein each of the plurality of requests comprises a request time point, and wherein said transmitting the redetermined first information or the integrated first information  comprises transmitting, via the communication network, the redetermined first information or the integrated first information that comprises a time point that matches or is within a threshold time period of, the requested time point.  
	However, in the same field of endeavor, Lepp teaches
	…wherein each of the plurality of requests (see at least Para. [0126], “In the example of FIG. 6, the infrastructure does most of the work. The vehicle sends requests and receives responses”) comprises a request time point (see at least Para. [0079], “A request may be for a current time, or may be for a future time. Further, the request may have a duration”), and wherein said transmitting the redetermined first information or the integrated first information  comprises transmitting, via the communication network (see at least Para. [0076], “a computing device or onboard unit (OBU) on a vehicle can send a request to road infrastructure indicating that the vehicle requires road resources. For example, the request may be made to any network based server or computing device, including the central ITS sub-system 160 from FIG. 1. The request may be sent to a road side unit (RSU) or via V2X network (e.g. cellular-V2X) to the network based server or computing device, among other options”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Aoude, Vallespi -Gonzalez, Powch and Vanden Berg by combining …wherein each of the plurality of requests comprises a request time point, and wherein said transmitting the redetermined first information or the integrated first information  comprises transmitting, via the communication network… as taught by Lepp. One of ordinary skill in the art would have been motivated to make this modification in order to convey that communication systems are designed to enhance road safety and road traffic efficiency (see at least Para. [0020]).
	The combination of Aoude, Vallespi-Gonzalez, Powch, Vanden Berg and Lepp does not explicitly teach
	…the redetermined first information or the integrated first information that comprises a time point that matches or is within a threshold time period of, the requested time point.  
	However, in the same field of endeavor, Lockwood teaches
	…the redetermined first information or the integrated first information that comprises a time point that matches or is within a threshold time period of, the requested time point (see at least col. 29, lines 41-53,  “For example, the vehicle 102 may determine that it is approaching a region where one or more other requests have been sent within a time period (e.g., last day, last half hour) (e.g., from the vehicle 102 and/or from other vehicle(s) of a fleet), that it is approaching a high-risk area (e.g., train crossing, school zone), that it is moving at a speed that is below a speed limit or a speed of traffic surrounding the vehicle 12, that it is stopped at a position that is not identified as a stop location in a map stored in memory accessible to the processor, that a classification of an object or event detected from the sensor data is associated with an indicator of high unpredictability (e.g. “dog in road,” “construction zone: flagger”)”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination by Aoude, Vallespi-Gonzalez, Powch, Vanden Berg and Lepp and combine …the redetermined first information or the integrated first information that comprises a time point that matches or is within a threshold time period of, the requested time point as taught by Lockwood. One of ordinary skill in the art would have been motivated to make this modification in order to obtain guidance to resolve any uncertainty and how to proceed (see at least col. 2, lines 28-29).   
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude, Vallespi-Gonzalez and Powch as applied to claim 5 above, and further in view of Neil et al. (US 20200207339; of record).
Regarding claim 13, the combination of Aoude, Vallespi-Gonzalez, Powch and Zagajac teaches the system of claim 5. The combination of Aoude, Vallespi-Gonzalez, Powch and Zagajac teaches wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, and/or wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data. 
	However, in the same field of endeavor, Neil teaches
	wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data (see at least Para. [0054], As the autonomous vehicle 400 operates, the sensor systems 402-404 generate second sensor data. The second sensor data may be indicative of a second object in the driving environment of the autonomous vehicle 400 (or a second driving environment of the autonomous vehicle 400). The computing system 412 of the autonomous vehicle 400 receives the second sensor data. The computing system 412 provides the second sensor data as input to the machine learning model 502 described above. The machine learning model 502 outputs an indication of a maneuver that the second object is predicted to execute based upon the second sensor data. In an embodiment, the maneuver that the second object is predicted to execute may occur within a time period that extends 6 to 10 seconds from a time at which the computing system 412 receives the second sensor data *** Examiner interprets that the second object is not the values of the one or more parameters of the object of interest determined in which the second sensor detects the second object), and/or wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the combination of Aoude, Vallespi-Gonzalez, Powch and Zagajac according to claim 5 by combining wherein the driving action determined is different from a driving action of the vehicle determined using the second sensor data, and/or wherein determining the driving action requires fewer computational operations than determining a driving action of the vehicle using the second sensor data as taught by Neil. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the autonomous vehicle may select maneuvers to execute based upon the predictions from the second sensor data so the vehicle would safely maneuver within the driving environment (see at least Para [0002]).
Claim(s) 14, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude in view of Vallespi-Gonzalez, and view of  Zagajac et al. (US 2020/0342620; of record).
Regarding claim 14, Aoude in view of Vallespi-Gonzalez teaches the system of claim l. Aoude further discloses wherein the first information of the first object comprises an identity of the first object (see at least Para. [0138], “Fixed location: Sensors situated at the intersection can be adjusted and fixed to sense in a specific direction that can be optimal for detecting important targets. This will help the processing software to better detect objects. As an example, if a camera has a fixed view, the background (non-moving objects and structures) information in the fixed view can be easily detected and used to improve the identification and classification of relatively important moving entities”), -5-Application Serial No. 16/522,568Docket No. 58NK-263661-US a size of the first object, a position of the first object, a path of the first object, and a speed of the first object (see at least Para. [0048], “systems described in this document (which we sometimes refer to simply as the “system”) use sensors mounted on infrastructure fixtures to monitor, track, detect, and predict motion ( such as speed, heading, and position), behavior (e.g., high speed”)”; Para. [0060], “The system can also track pedestrians and broad cast information related to their state ( position, speed, and other parameters) to the other entities so that the other entities can take action to avoid dangerous situations”).
	Aoude in view of Vallespi-Gonzalez does not teach …a size of the first object…   
	However, in addition and in the alternative, Zagajac teaches
	wherein the first information of the first object comprises an identity of the first object (see at least Para. [0046], “The processor 110 may be programmed to detect an object 140 ( e.g., the pedestrian object 140, the object vehicle 161, etc.)”), -5- a size of the first object (see at least Para. [0049], “a processor 110 memory, etc., geometrical properties of the visual feature and location coordinates of the visual feature, e.g., the traffic sign object 140, to detect the visual feature in the received image 300 based on the received geometrical properties. The geometrical properties may include information such as dimensions, shape, pattern, etc., of the object 140”), a position of the first object, a path of the first object, and a speed of the first object (see at least Para. [0059], “the processor 110 determines the location coordinates of the detected object 140, e.g., a pedestrian object 140. The processor 110 may be programmed to determine the object 140 location coordinates by identifying a projection area 270 in the image 300 associated with the detected pedestrian object 140, and determine the pedestrian object 140 location coordinates based on the stored reference location coordinates. The processor 110 may be programmed to determine a speed and/or trajectory t3, etc. of the detected pedestrian object 140 based on the received image data and the stored location coordinates of the reference locations”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoude in view of Vallespi-Gonzalez by combining the first information of the first object comprises an identity of the first object, -5-a size of the first object, a position of the first object, a path of the first object, and a speed of the first object as taught by Zagajac. One would be motivated to make this modification in order that it would be beneficial to present a new technical solution for identifying collision risk objects for a vehicle that effectively and efficiently provides collision avoidance for objects that present technologies do not adequately address (see at least Para. [0001]).
Regarding claim 21, Aoude in view of Vallespi-Gonzalez teaches the system of claim l. Aoude nor  Vallespi-Gonzalez explicitly teaches wherein the first information comprises values of one or more parameters of the first object, the time point, and a signature of the first information.
	However, in the same field of endeavor, Zagajac teaches
	wherein the first information comprises values of one or more parameters of the first object(see at least Para. [0049], “a processor 110 memory, etc., geometrical properties of the visual feature and location coordinates of the visual feature, e.g., the traffic sign object 140, to detect the visual feature in the received image 300 based on the received geometrical properties. The geometrical properties may include information such as dimensions, shape, pattern, etc., of the object 140”), the time point (see at least Para. [0052], “The processor 110 may be programmed to adjust the predetermined location coordinates of the reference location 220, upon determining that a reference point 210 in the image 200, 300 associated with the reference location has moved. "Movement" in this context means a change of location 220 relative to the location and/or orientation of the camera 100 at a time of calibration, i.e., determining the location coordinates of the reference points 210 in the images 200, 300 received by the camera 100”), and a signature of the first information (see at least Para. [0044], “The processor 110 may be programmed to classify the object 140 based on a risk level and to perform a vehicle 160 operation based on a risk level associated with an identified class of the object. A risk level is an assigned value on a predetermined scale, e.g., from one to ten, or "high," medium," and "low," etc.”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoude in view of Vallespi-Gonzalez by combining the first information comprises values of one or more parameters of the first object, the time point, and a signature of the first information as taught by Zagajac. One would be motivated to make this modification in order that it would be beneficial to present a new technical solution for identifying collision risk objects for a vehicle that effectively and efficiently provides collision avoidance for objects that present technologies do not adequately address (see at least Para. [0001]).
Regarding claim 23, Aoude in view of Vallespi-Gonzalez the system of claim 1.
	Aoude nor Vallespi-Gonzalez explicitly teaches wherein a path from the first object to the first vehicle is collinear with a path from the first vehicle to the second vehicle, and the first vehicle is between the second vehicle and the first object.
	However, in the same field of endeavor, Zagajac teaches
	wherein a path from the first object to the first vehicle is collinear with a path from the first vehicle to the second vehicle, and the first vehicle is between the second vehicle and the first object (see at least Para. [0031], “The vehicles 160 , 161 may have com mon elements including a computer 171, actuators 172, sensors 173, etc., as discussed herein below. A host vehicle 160 and object vehicle(s) 161 are referred to distinctly herein to capture the distinction between a host vehicle 160 with relative to which collision risk is evaluated and avoided as disclosed herein , and one or more object vehicles 161, which are discussed as target objects along with other target objects 140 with respect to which collision risk may be evaluated and avoided for the host vehicle 160” and Figure 1) 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoude in view of Vallespi-Gonzalez by combining a path from the first object to the first vehicle is collinear with a path from the first vehicle to the second vehicle, and the first vehicle is between the second vehicle and the first object as taught by Zagajac. One would be motivated to make this modification in order that it would be beneficial to present a new technical solution for identifying collision risk objects for a vehicle that effectively and efficiently provides collision avoidance for objects that present technologies do not adequately address (see at least Para. [0001]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude in view of Vallespi-Gonzalez, and  in view of Troia et al. (US 2020/0313848; of record).
Regarding claim 22, Aoude in view of Vallespi-Gonzalez teaches the system of claim 1.  Neither Aoude nor Vallespi-Gonzalez teaches
	wherein the one or more processors are further programmed by the executable instructions to perform: 
	refraining from transmitting the second information to the second vehicle; 
	determining that the first object is at least partially detectable by a third vehicle; and 
	refraining from transmitting the first information to the third vehicle.
	However, in the same field of endeavor, Troia teaches
	wherein the one or more processors are further programmed by the executable instructions to perform: 
	refraining from transmitting the second information to the second vehicle; 
	determining that the first object is at least partially detectable by a third vehicle; and 
	refraining from transmitting the first information to the third vehicle (see at least Figure 5; and Para. [0069], “In response to the certificate 881 being verified, data may be further exchanged between the vehicle and the traffic control device. In one example, in response to the vehicle being verified, a public key, a certificate, and a public identification generated at the traffic control device can be provided back to the vehicle. In another example, in response to the vehicle being verified, the vehicle can further provide data to be stored in the traffic control device and the data can be accepted, decrypted, and processed. However, in response to the certificate not being verified, data received from the device being verified can be discarded, removed, and/or ignored and/or further data exchanged between two can be prohibited. In this way, nefarious devices and/or vehicles sending nefarious data can be detected and avoided”).
***Examiner notes that was Troia brought in to illustrate the information could be detected and not be sent/transmitted to vehicles (i.e. third vehicle)***.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Aoude in view of Vallespi-Gonzalez by combining refraining from transmitting the second information to the second vehicle; determining that the first object is at least partially detectable by a third vehicle; and refraining from transmitting the first information to the third vehicle as taught by Troia. One would be motivated to make this modification in order to convey that the communication between the nodes can allow synchronization of traffic control operations. Consequently, embodiments herein can allow streamlined routing of traffic through the area (see at least Para. [0019]).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoude in view of Vallespi-Gonzalez, in view of David Dimeo, hereinafter referred to “Dimeo” (WO 2015/134372) and in view of Troia et al., hereinafter, referred to "Troia" (US 2020/0313848; previously recorded).
Regarding claim 24,  Aoude in view of Vallespi-Gonzalez teaches the system of claim 1. Neither Aoude nor Vallespi-Gonzalez explicitly teaches
	 wherein the one or more processors are further programmed by the executable instructions to perform: receiving a request from a third vehicle; and determining that the redetermined first information or the integrated first information lacks any effect on a driving action of the third vehicle; and refraining from transmitting the redetermined first information or the integrated first information to the third vehicle.
	However in the same field of endeavor, Dimeo teaches
	wherein the one or more processors are further programmed by the executable instructions to perform: receiving a request from a third vehicle (see at least Paragraph [0036]: “The data collection component 402 may send a third data request 428 to a third vehicle data provider component 422 of the third vehicle 420 for the vehicle sensor data”); and 
	… and
	refraining from transmitting the redetermined first information or the integrated first information to the third vehicle (see at least Paragraph [0029]: “The data collection component 202 may determine that the 1.5GB of real-time imagery may exceed the first data request threshold of 0.4GB for the first vehicle 208, and thus the data collection component 202 may refrain from requesting the real-time imagery from the first vehicle 208”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Aoude in view of Vallespi-Gonzalez by combining wherein the one or more processors are further programmed by the executable instructions to perform: receiving a request from a third vehicle… and refraining from transmitting the redetermined first information or the integrated first information to the third vehicle as taught by Troia. One would be motivated to make this modification in order to convey a road condition, a traffic condition, a vehicle condition, etc., that may be used to provide drivers with robust information such as relatively more efficient and accurate travel routes and travel times that take into account such travel conditions (see at least Paragraph [0019]).
	However, in addition and in the alternative, Troia teaches
	…
	determining that the redetermined first information or the integrated first information lacks any effect on a driving action of the third vehicle (see at least Figure 5; and Para. [0069], “In response to the certificate 881 being verified, data may be further exchanged between the vehicle and the traffic control device. In one example, in response to the vehicle being verified, a public key, a certificate, and a public identification generated at the traffic control device can be provided back to the vehicle. In another example, in response to the vehicle being verified, the vehicle can further provide data to be stored in the traffic control device and the data can be accepted, decrypted, and processed. However, in response to the certificate not being verified, data received from the device being verified can be discarded, removed, and/or ignored and/or further data exchanged between two can be prohibited. In this way, nefarious devices and/or vehicles sending nefarious data can be detected and avoided” ***Examiner interprets the disregarded data that is determined in relation where third vehicle verifies or discards the unnecessary data which lacks any effect on a driving action***);
	…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the Aoude, Vallespi-Gonzalez and Dimeo by combining refraining from transmitting the second information to the second vehicle; determining that the first object is at least partially detectable by a third vehicle; and refraining from transmitting the first information to the third vehicle as taught by Troia. One would be motivated to make this modification in order to convey that the communication between the nodes can allow synchronization of traffic control operations. Consequently, embodiments herein can allow streamlined routing of traffic through the area (see at least Para. [0019]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663